DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-11, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agassy et al. U.S. Patent Publication No. 2017/0231534 (hereinafter Agassy) in view of Jung et al. U.S. Patent Publication No. 2019/0340455 (hereinafter Jung).
Consider claim 11, Agassy teaches an electronic device (Figure 7, 700) comprising: a fingerprint sensor [0032]; a presence sensor ([0032], estimate a background energy without the finger being present on the plate); a memory; and a processor configured to (Figure 7, memory 740 and processors): determine whether an object is interacting with the fingerprint sensor using a presence sensor (Figures 2a-b, background image. Applicant’s disclosure mentions in [0066], background image referred to as darkfield. [0032], estimate a background energy without the finger being present on the plate. Thus, Agassy knows when a finger is present on the platen. Thus, the unit capable of sensing or know the presence of the finger is considered a presence sensor.); determine that a darkfield candidate image can be captured at the fingerprint sensor provided an object is not interacting with the fingerprint sensor ([0032], background) wherein the darkfield candidate image is an image absent an object interacting with the fingerprint sensor ([0032], without finger); determine whether to capture a darkfield candidate image at the fingerprint sensor based at least in part on determining that a darkfield candidate image can be captured at the fingerprint sensor ([0032], without finger); capture the darkfield candidate image at the fingerprint sensor responsive to making a determination to capture the darkfield candidate image [0032]; and update a darkfield estimate with the darkfield candidate image ([0033], acquision time delay and transmitter frequency in accordance with a variation of a current temperature from a reference temperature from which an initial background estimation and an initial ultrasound transmitter frequency are determined. In block 214 and figure 2b, the ultrasonic sensor array of the ultrasonic fingerprint sensor may be configured to acquire background image information (update) based on the acquisition time delay and the ultrasonic transmitter frequency), wherein updating the darkfield estimate with the darkfield candidate image comprises merging the darkfield candidate image with darkfield estimate (In block 214 and figure 2b, the ultrasonic sensor array of the ultrasonic fingerprint sensor may be configured to acquire background image information based on (merge) the acquisition time delay and the ultrasonic transmitter frequency).
Agassy does not appear to specifically disclose merging the darkfield candidate image with at least one previously acquired darkfield image of the darkfield estimate acquired and stored during a previous darkfield estimation, providing an evolution of the darkfield estimate over time.
However, in a related field of endeavor, Jung relates to processing a distortion of a fingerprint image (abstract) and further teaches merging the darkfield candidate image with at least one previously acquired darkfield image of the darkfield estimate acquired and stored during a previous darkfield estimation, providing an evolution of the darkfield estimate over time ([0164], processor may store the generated making image in the memory. [0164], processor may update the pre-stored (stored during previous estimation) making image using the masking image generated in operation 930 (see also figure 9). Processor may compare non-masking pixels of the pre-stored masking image with masking pixels of the generated masking image and update some (merging) of the nonmasking pixels of the pre-stored masking image to be masking pixels. [0165] refers to identify contaminant (see also figure 10, 1041).  [0154], in operation 910, the processor of the electronic device may acquire at least one image through a fingerprint image. For example, the processor may acquire a first image before a user's finger contacts a fingerprint acquisition area corresponding to an entire or partial area of the display).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to update some of the pixels of an image as taught by Jung with the benefit the processor may identify the contaminated pixel using the pre-stored masking image that has been sufficiently updated.

Consider claim 13, Agassy and Jung teach all the limitations of claim 11.
Agassy does not appear to specifically disclose the processor is further configured to: capture an image comprising the object responsive to detecting an object interacting with the fingerprint sensor; and correct the image using the darkfield estimate.
However, in a related field of endeavor, Jung relates to processing a distortion of a fingerprint image (abstract) and further teaches the processor is further configured to: capture an image comprising the object responsive to detecting an object interacting with the fingerprint sensor ([0154] and figure 9, image while the user’s finger contacts the fingerprint); and correct the image using the darkfield estimate time ([0164], processor may store the generated making image in the memory. [0164], processor may update the pre-stored making image using the masking image generated in operation 930 (see also figure 9). Processor may compare non-masking pixels of the pre-stored masking image with masking pixels of the generated masking image and update some of the nonmasking pixels of the pre-stored masking image to be masking pixels. Figure 10, 1041 and [0165], identify contaminant (and thus correct)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to capture an image with an object and correct as taught by Jung with the benefit the processor may identify the contaminated pixel using the pre-stored masking image that has been sufficiently updated as suggested by Jung in [0166].

Consider claim 15, Agassy teaches all the limitations of claim 11. In addition, Agassy teaches the processor is further configured to: generate an object lifting signal when it is determined the object is no longer interacting with the fingerprint sensor ([0032], background without the finger being present on the platen).

Consider claim 16, Agassy teaches all the limitations of claim 15. In addition, Agassy teaches the processor is further configured to: responsive to generation of the object lifting signal, making the determination that a darkfield candidate image can be captured at the fingerprint sensor ([0032], background image and without the finger being present on the platen).

Consider claim 17, Agassy teaches all the limitations of claim 11. In addition, Agassy teaches the processor is further configured to: determine that a darkfield candidate image cannot be captured at the fingerprint sensor provided an object is interacting with the fingerprint sensor as determined by the presence sensor ([0032], the controller of the ultrasonic fingerprint sensor may be configured to estimate a background energy received by the ultrasonic sensor array without the finger being present on the platen, and thus the background estimation requires finger being no present on the platen).

Consider claim 18, Agassy and Jung teach all the limitations of claim 11.
Agassy does not appear to specifically disclose the presence sensor is integrated within the fingerprint sensor.
However, Jung teaches the presence sensor is integrated within the fingerprint sensor ([0072] refers to display-integrated fingerprint sensor, and further refers to capacitive, optical and ultrasound type).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide an integrated fingerprint sensor such as optical type sensor, capacitive-type sensor and ultrasound type sensor with the benefit that the optical type is a type for capturing the surface of a finger through a photodiode and acquiring a fingerprint image. The capacitive type is a type for acquiring a fingerprint image on the basis of the principle whereby a portion (ridge) of the fingerprint contacting the electrode is detected and a portion (valley) of the fingerprint that does not contact the electrode is not detected. The ultrasound type is a type for generating ultrasound waves on the basis of the piezo principle and acquiring a fingerprint image using a path difference between ultrasound waves reflected from the ridge and the valley of the fingerprint as taught by Jun in [0072].

Consider claim 19, Agassy and Jung teach all the limitations of claim 11.
Agassy does not appear to specifically disclose the presence sensor is a capacitive touch sensor.
However, Jung teaches the presence sensor is a capacitive touch sensor [0072].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide a capacitive sensor with the benefit that the capacitive type is a type for acquiring a fingerprint image on the basis of the principle whereby a portion (ridge) of the fingerprint contacting the electrode is detected and a portion (valley) of the fingerprint that does not contact the electrode is not detected as suggested in [0072].

Consider claim 1, it includes the limitations of claim 11 and thus rejected by the same reasoning.

Consider claim 3, it includes the limitations of claim 13 and thus rejected by the same reasoning.

Consider claim 5, it includes the limitations of claim 15 and thus rejected by the same reasoning.

Consider claim 6, it includes the limitations of claim 16 and thus rejected by the same reasoning.

Consider claim 7, it includes the limitations of claim 17 and thus rejected by the same reasoning.

Consider claim 8, it includes the limitations of claim 18 and thus rejected by the same reasoning.

Consider claim 9, it includes the limitations of claim 19 and thus rejected by the same reasoning.

Consider claim 10, Agassy teaches all the limitations of claim 1. In addition, Agassy teaches the determination to capture the darkfield candidate image is also based at least in part on making a determination that a minimum amount of time has passed since a most recent darkfield candidate image capture (Figure 2b and [0033], acquisition time delay from an initial background estimation).

Consider claim 20, it includes the limitations of claim 1 and thus rejected by the same reasoning.

Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive.
On pages 9-11, with respect to Jung, Applicant argues that “Applicants understand Jung to teach the generating a masking image that includes masking pixels that identify non-contaminated pixels, and that the masking image can be used to eliminate a contaminant from an image acquired through the fingerprint sensor. In particular, Applicants submit that a masking image is not an image captured "absent an object interacting with the fingerprint sensor" as claimed. In contrast, Applicants submit that a masking image is an image identifying non- contaminated pixels that can be applied to an image to eliminate an identified contaminant from the image.” The Office respectfully disagrees for the following reasons. 
Jung teaches in [0154], in operation 910, the processor of the electronic device may acquire at least one image through a fingerprint image. For example, the processor may acquire a first image before a user's finger contacts a fingerprint acquisition area corresponding to an entire or partial area of the display. In addition, Jung teaches in [0155], in operation 910, at least one image acquired through the fingerprint sensor may be a grayscale image. Thus, the image includes an image captured absent an object interacting with the fingerprint sensor. Furthermore, Agassy teaches update a darkfield estimate with the darkfield candidate image in [0033]. Agassy’s [0033] teaches acquision time delay and transmitter frequency in accordance with a variation of a current temperature from a reference temperature from which an initial background estimation and an initial ultrasound transmitter frequency are determined. In block 214 and figure 2b, the ultrasonic sensor array of the ultrasonic fingerprint sensor may be configured to acquire background image information (update) based on the acquisition time delay and the ultrasonic transmitter frequency. Agassy also teaches in [0032], estimate a background energy without the finger being present on the plate. Thus, the combination teaches all the argued limitations. 

On pages 12-13, Applicant argues that “Agassy teaches "apparatuses and methods for detecting a spoof finger" (Abstract) and Jung teaches "a method and an apparatus for processing a distortion of a fingerprint image" (Abstract). Applicants submit that there is no motivation to combine the teachings of Agassy, related to spoof detection, and Jung teaching of identifying a contaminant in a fingerprint acquisition area. Moreover, the claimed embodiments are silent to any identification of contaminated pixels, and the assertion that such teachings of Jung would provide a rationale for combination with Agassy is unsupported by the teachings of the asserted art.”
Jung teaches the processor may acquire a first image before a user's finger contacts a fingerprint acquisition area corresponding to an entire or partial area of the display in [0154]. Agassy teaches in teaches in [0032], estimate a background energy without the finger being present on the plate. Thus, Jung and Agassy are related to each other. Even though, claim does not recite contaminant detection. Applicant’s invention is related to determination of darkfield and update darkfield image based on contamination as shown in Applicant’s figure 19. Consequently, these arguments have been considered but they are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621